TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00238-CV




                                       In re Nathan Macias




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed an emergency motion for temporary relief and a petition for writ of

mandamus. See Tex. R. App. P. 52.8, 52.10. Having reviewed the motion and petition, the record,

and the response filed by the real party in interest, we deny the motion for temporary relief and the

petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: May 1, 2008